OPINION OF THE COURT
Reargument ordered and, upon reargument, following remand by the Supreme Court of the United States, order *975reversed, with costs, judgment declaring Executive Law § 632-a unconstitutional under the First Amendment to the US Constitution granted and determination of the Crime Victims Board, dated October 26, 1987, annulled (Children of Bedford v Petromelis, — US —, 116 L Ed 2d 767 [Jan. 13,1992]).
Concur: Chief Judge Wachtler and Judges Simons, Alexander, Hancock, Jr., and Bellacosa. Taking no part: Judges Kaye and Titone.